Exhibit 10.32

 

AMENDMENT NO.3 TO LEASE

 

 

This Amendment No. 3 to Lease is dated July, 30, 2014 and is between St. Paul
Fire & Marine Insurance Company, a Connecticut corporation ("Landlord"), and
Kips Bay Medical, Inc., a Delaware corporation ("Tenant").

 

Landlord and Tenant are the parties to the Lease Agreement dated July 26, 2007
(Landlord was then known as St. Paul Properties, Inc.), as amended by the
Amendment No. 1 to Lease dated June 14, 2010, and by the Amendment No. 2 to
Lease dated May 25, 2011. The premises under the Lease are Suite 200, 3405
Annapolis Lane, Plymouth, Minnesota, which contains 4,948 rentable square feet
of floor area.

 

The term of the Lease is scheduled to expire on September 30, 2014, and Landlord
and

Tenant desire to extend the term. Therefore, Landlord and Tenant agree as
follows:

 

1.     Extension of Term. The term of the Lease is extended for the 36-month
period from October 1, 2014 through September 30, 2017.

 

2.     Base Rent. Tenant agrees to pay base rent during the following periods in
the following amounts:

 

Period

 

Annual Base Rate

per square foot

   

Monthly Base Rent

   

Annual Base Rent

 

10/1/14-9/30/15

 

$9.75

   

$4,020.25

   

$48,243.00

 

10/1/15-9/30/16

 

$9.99

   

$4,119.21

   

$49,430.52

 

10/1/16-9/30/17

 

$10.24

   

$4,222.29

   

$50,667.48

 

 

In addition to base rent, Tenant acknowledges that it remains obligated to pay,
as additional rent, its proportionate share of Operating Costs and all other
amounts the Lease requires throughout the extension of the term.

 

3.     Landlord's Work. Landlord agrees to make improvements to the premises, by
November 30, 2014, substantially in accordance with the base bid improvements
and Alternate 1 on the construction estimate from RJM construction dated April
22, 2014, a copy of which is attached in Exhibit A. Tenant agrees that
Landlord's contractor may make the improvements during normal business hours.
All improvements will be building standard. Tenant agrees to pay any increased
costs under any change orders and any other additional costs.

 

4.     Brokers. Chris Hickok of Jones Lang LaSalle represents Tenant and Jason
Meyer and Sydney Johnson of Cushman & Wakefield/NorthMarq represent Landlord in
connection with this Amendment. Landlord agrees to pay the commission owed to
these brokers under a separate agreement. Each of Landlord and Tenant agrees
that it has not been represented by any other broker, agent, or other person in
connection with this Amendment and each agrees to indemnify and defend the other
against any claim by any other broker, agent, or other person who claims a
commission or other form of compensation by virtue of having dealt with it with
respect to this Amendment or the extension of the Lease.

 

Signature Pages Follow

 

 
1

--------------------------------------------------------------------------------

 

 

Signature Page to

Amendment No. 3 to Lease

 

 

 

 

By:

/s/ Michael D. Elnicky

 

 

Name:

Michael D. Elnicky

 

 

Title:

Asset Manager

 

 

 
2

--------------------------------------------------------------------------------

 

 

Signature Page to

Amendment No. 3 to Lease

 

 

 



  Kips Bay Medical, Inc.                  

 

By:

/s/ Scott Kellen

 

 

Name:

Scott Kellen

 

 

Title:

COO / CFO

 



 

 

 

3